Citation Nr: 1008056	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder, currently evaluated 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1968 to August 1969.  Service in the 
Republic of Vietnam is indicated by the record.  The Veteran 
is the recipient of the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Procedural history

In the January 2007 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for PTSD 
and assigned a 30 percent disability rating.  In February 
2007, the RO received the Veteran's notice of disagreement 
(NOD) as to the 30 percent disability rating assigned.  In 
August 2007, a decision review officer (DRO) conducted a de 
novo review of the claim, and confirmed the RO's findings in 
a Statement of the Case (SOC).  The Veteran disagreed and 
initiated this appeal.  The appeal was perfected by the 
timely filing of the Veteran's substantive appeal (VA Form 9) 
in November 2007.  

Issues not currently on appeal

The January 2007 rating decision also confirmed and continued 
the denial of entitlement to service connection for hearing 
loss, tinnitus, a skin and nodule disorder, and a right foot 
disability.  The Veteran did not submit a NOD as to the skin 
and nodule disorder and right foot disability claims.  
However, he filed a NOD as to the hearing loss and tinnitus 
claims.  After the Veteran submitted new evidence, in an 
August 2007 rating decision, the RO granted the Veteran 
service connection for tinnitus and left ear hearing loss, 
and assigned a 10 percent disability rating as to the 
tinnitus claim, effective May 31, 2006, and assigned a 
noncompensable disability rating as to the left ear hearing 
loss claim, effective May 31, 2006.  As evidenced by the 
claims folder, the Veteran did not express disagreement with 
the assigned disability ratings or effective dates as to 
these claims.  Further, the Veteran's right ear hearing loss 
claim was subsequently denied in an August 2007 statement of 
the case (SOC).  The Veteran failed to perfect an appeal with 
the timely submission of a substantive appeal [VA Form 9 or 
similar].  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2009).  Accordingly, these issues 
are not in appellate status and will be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of entitlement to service connection for a heart 
disability, claimed as secondary to the service-connected 
PTSD, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that 
the issue of entitlement to an increased disability rating 
for service-connected posttraumatic stress disorder, 
currently evaluated 30 percent disabling, must be remanded 
for additional evidentiary development.

Reasons for remand

Evidentiary development

There is of record a letter from T.P.R., Psy. D., dated 
August 2009 which indicates that the Veteran currently 
attends group therapy on a weekly basis for his service-
connected PTSD at the VA PTSD Clinical Team Outpatient Clinic 
(PCT).  The Board notes that the claims folder is negative 
for any treatment records from the PCT or for any VA 
treatment after August 2007.  Inasmuch as VA is on notice of 
the potential existence of additional records from quarterly, 
or otherwise regular, VA outpatient psychiatric treatment, 
records from any such treatment should be obtained prior to 
any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

TDIU

In his August 2009 letter, T.P.R., Psy. D., also indicated 
that the severity of the Veteran's PTSD symptomatology 
renders him unemployable.  The issue of a total disability 
rating for compensation based on individual unemployability 
(TDIU) has therefore been raised.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits 
evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating 
for compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id. at 455.  Accordingly, 
the matter should additionally be remanded to the RO for 
readjudication of the Veteran's claim for an increased 
disability rating in excess of 30 percent for PTSD, to 
include the issue of TDIU, in accordance with the holding in 
Rice.




VA examination

A review of the record reveals that the Veteran's last VA 
examination for PTSD was conducted in January 2007, over 
three years ago.  Further, as noted above, T.P.R., Psy. D., 
reported that the symptoms of the Veteran's PTSD prevent him 
from finding employment.  VA's duty to assist the Veteran 
includes obtaining a thorough and contemporaneous evaluation 
where necessary to reach a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined that Board should have ordered contemporaneous 
examination of Veteran because a 23- month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating).  Because the current level 
of the Veteran's disability is unclear, the Board believes 
that another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Regardless of whether or not 
the Veteran responds, the RO should 
request any records from VA outpatient 
treatment for PTSD after August 2007, 
to include any from therapy in a PTSD 
group.  All attempts to secure this 
evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.	The Veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
his service-connected PTSD. The claims 
folder must be made available to the 
examiner and reviewed in conjunction 
with the examination.  The examiner 
must state whether the Veteran's 
service-connected PTSD more nearly 
approximates a disability characterized 
by:

a.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss 
(such as forgetting names, directions, 
recent events); or

b.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; or 
difficulty in establishing and 
maintaining effective work and social 
relationships; or

c.  Occupational and social impairment 
with deficiencies in most areas, such 
as work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

d.  Total occupational and social 
impairment due to such symptoms as 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; or memory loss for names of 
one's close relatives, occupation, or 
own name.

The examiner must also enter a complete 
multiaxial evaluation, and assign a 
GAF, together with an explanation of 
what the score represents in terms of 
his psychological, social, and 
occupational functioning. The examiner 
should also comment on whether the 
Veteran's PTSD, in and of itself, 
precludes him from obtaining or 
maintaining gainful employment.  A 
complete rationale for all opinions 
must be provided. Any report prepared 
must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim for an 
increased initial rating for PTSD.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	Thereafter, the claim for an increased 
initial rating for PTSD must be 
readjudicated by the RO, to include the 
issue of TDIU.  If this readjudication 
does not result in a complete grant of 
all benefits sought by the Veteran in 
connection with this claim, the Veteran 
and his representative must be provided 
a supplemental statement of the case 
and an appropriate period of time must 
be allowed for response.  Thereafter, 
the case must be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



